Citation Nr: 0319607	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-173 22A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California (CA), that denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (hereinafter, "PTSD").  The 
veteran has perfected a timely appeal.  The Board remanded 
this claim for additional development in October 1999 and, in 
May 2003, it was returned to the Board.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was not 
engaged in combat.

2.  There is no credible supporting evidence that any of the 
veteran's claimed in-service stressors occurred.

3.  The evidence of record shows that the veteran does not 
have PTSD caused by any event that occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for PTSD.  The veteran was 
notified by letter in November 1995 that VA had requested his 
service records and also was asked to provide a personal 
description of the traumatic events and subsequent changes in 
his behavior that had contributed to his PTSD symptoms.  The 
veteran and his representative were issued letters by the RO 
in January and April 2000 requesting that he provide specific 
details concerning the stressful events that, according to 
him, had contributed to his PTSD symptoms.  The veteran's 
representative was provided with a copy of the two requests 
for confirmation of the veteran's claimed in-service 
stressors submitted by the RO to the United States Armed 
Services Center for the Research of Unit Records 
(hereinafter, "USASCRUR") in February 2000 and January 
2001.  In a letter dated in January 2002, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
copy of the Board's October 1999 remand of this claim, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim and the 
requirement to submit medical evidence that established 
service connection for PTSD.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for PTSD poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

A review of the veteran's service medical records indicates 
that he reported no psychological problems at the time of his 
enlistment physical examination accomplished in September 
1963, and none were noted on clinical evaluation.  

The veteran's service medical records are completely negative 
for any reports of psychological problems during service.  

A review of the veteran's physical examination accomplished 
at the time that he volunteered for an extension of his tour 
of duty in September 1967 indicates that no psychological 
problems were noted on clinical evaluation.  

No psychological problems were noted on clinical evaluation 
of the veteran at the time of his separation physical 
examination accomplished in January 1968.

A review of the veteran's DD-214 reveals that he was awarded 
the Republic of Vietnam Campaign Medal and that he 
voluntarily extended his tour of duty for 5 months in July 
1967.  The veteran's military occupational specialty (MOS) 
was as a Gunner's Mate (GMM).  The veteran's DD-214 was later 
corrected to include the Vietnam Service Medal.

In a statement provided at the time that the veteran filed 
his claim of entitlement to service connection for PTSD in 
October 1995, he identified several claimed in-service 
stressors.  First, he stated that he had been under severe 
stress for 36 months while serving in Vietnam and in the Six 
Day War in June 1967.  Second, the veteran stated that there 
had been two major missile accidents aboard his ship during 
the last 13 months of his enlistment that had been stressful 
for him.  Finally, the veteran stated that, as a result of 
his claimed in-service stressors, he experienced nightmares 2 
or 3 times a month.  

In a statement submitted to the RO in December 1995, the 
veteran stated that he had experienced stress and strain from 
serving in the Vietnam War and the Six Day War and he had 
suffered a breakdown just prior to his discharge from service 
in 1968.  

On the veteran's PTSD Questionnaire received at the RO in 
January 1996, he indicated that he had spent a lot of time 
during service on board a ship that had sailed above and 
below the demilitarized zone (DMZ) in Vietnam.  The veteran 
also stated that he had a secret clearance and had been 
debriefed on incidents including missile launches conducted 
from his ship.  He stated further that his first claimed in-
service stressor had occurred when his ship, the USS Oklahoma 
City, had been assigned to the Gulf of Tonkin between July 
1964 and October 1966.  The second claimed in-service 
stressor had occurred when his ship, the USS Topeka, had been 
assigned to the Mediterranean Sea between October 1967 and 
January 1968.  Finally, the veteran stated that he had been 
treated in 1976 at Ballard Hospital in Seattle, Washington, 
for "severe nerves" (among other things).

On VA outpatient PTSD examination accomplished at the VA 
Medical Center in Loma Linda, CA, in February 1996, the 
veteran reported that he had been aboard ship when it had 
participated in naval gunfire support and bombarding the 
Vietnam coast.  The veteran stated further that his ship had 
crossed the Saigon River while he was on watch duty and he 
had been afraid that his ship might be ambushed by the enemy.  
The veteran also related an incident in June or July 1966 
where a missile had been dropped 6 to 8 feet while being 
moved on board his ship and he had been scared that it might 
explode.  Objective examination of the veteran revealed, 
among other things, no signs of depression or anxiety, no 
delusions or hallucinations, an unimpaired memory, and intact 
cognitive functioning.  The examiner concluded that there was 
no evidence to warrant a diagnosis of PTSD.

In March 1997, VA received copies of the veteran's treatment 
records for 1976 from Ballard Hospital in Seattle, 
Washington.  A review of these records indicates that the 
veteran was treated at this facility for a laceration of the 
right hand and injuries to both wrists.

On VA outpatient examination accomplished in April 1997, it 
was noted that the veteran had requested treatment for 
"manic depression" and rule-out PTSD based on his 30 months 
of service in Vietnam (among other things).  The veteran 
denied any previous psychiatric treatment or episodes of 
depression but admitted to isolation and possible panic 
attacks.  Physical examination of the veteran revealed no 
suicidal or homicidal ideation or delusions, but the veteran 
was paranoid and suffered from visual hallucinations.  The 
diagnoses included rule-out PTSD.

A review of the veteran's post-service outpatient treatment 
records from the VA Medical Center in Las Vegas, Nevada 
(hereinafter, "VAMC Las Vegas"), for the period of 1997 to 
2003 indicates that the veteran was treated on multiple 
occasions at this facility for PTSD.  These records 
demonstrate that the veteran was first diagnosed with PTSD on 
or about November 1997, at which time the veteran reported 
that he had been in combat situations during the Vietnam War.  
The veteran subsequently was diagnosed with PTSD on multiple 
examinations accomplished at this facility during this 
period.  For example, on an outpatient mental health visit 
accomplished in December 1998, the VA examiner noted that the 
veteran's reported history of being unable to hold a job and 
working only intermittently "is typical of Vietnam veterans 
with severe PTSD."    

On a VA Form 9 received at the RO in June 1997, the veteran 
stated that he had carried a loaded weapon on shore in 
Vietnam and he had been in combat for many months between 
July 1964 and December 1966.  He also stated that he had 
suffered a mental breakdown while serving aboard the USS 
Topeka in December 1967.

In a letter from the RO to USASCRUR, dated in February 1999 
and included in the veteran's claims folder, the RO requested 
confirmation of the veteran's claimed in-service stressors 
involving naval gunfire support, crossing the Saigon River, 
and the incident involving the dropped missile (all noted 
above).  USASCRUR responded that same month in a letter in 
which it was noted that the information provided by the 
veteran to the RO about these claimed in-service stressors 
was insufficient for conducting meaningful research because 
it was too general in nature.

In November 1999, the veteran's service representative 
submitted to the RO on the veteran's behalf an undated 
statement from the veteran concerning his claimed in-service 
stressors.  The veteran's service representative also 
submitted information from the Internet concerning the USS 
Liberty and the attack on that ship that occurred during the 
Six Day War in June 1967.  In his statement, the veteran 
alleged that, while assigned to the USS Oklahoma City in July 
1964, his ship had sailed up the Saigon River to the port of 
Saigon.  Throughout this journey, the ship was at "General 
Quarters" and he was assigned watch duty.  The veteran 
stated that the ship was very close to the shoreline during 
this journey and that there was a great deal of sniper fire 
and shell fire coming from the shore to the ship.  Once in 
Saigon, the veteran stated that he had been too scared to 
take liberty and had remained on the pier with a loaded 
weapon.  The veteran also stated that his ship was involved 
in multiple operations in and around the Gulf of Tonkin and 
the South China Sea in 1964 and 1965.  The veteran also 
mentioned being in "Operation Piranha" and that, while on 
watch duty at a missile loader aboard ship during naval 
gunfire support operations off the coast of Vietnam, a 
missile "went out of control" and he had been scared that 
it was going to hit the ship.  Finally, the veteran stated 
that, while participating in exercises involving "nuclear 
missiles," there was an accident in the missile battery that 
was extremely stressful for him.  He also experienced stress 
during this "nuclear missile" testing when a live missile 
fell right in front of him.  While aboard the USS Topeka, the 
veteran stated that, during the Six Day War in June 1967, the 
ship was on maneuvers in the Mediterranean Sea and that a 
training missile that he had been testing broke off from the 
missile launcher and crashed on to the fantail of the ship.    

The veteran identified several additional claimed in-service 
stressors on VA outpatient psychiatric examination 
accomplished in January 2000.  The veteran stated that his 
ship had sailed to the Suez Canal during the Six Day War in 
June 1967 and that they "were always on alert."  The 
veteran stated further that he had been shot at while on 
shore patrol during service in the Mediterranean Sea.  The 
veteran also stated that he had served in "Operation 
Piranha" and he had seen dead bodies while in Da Nang, 
Vietnam.

In January 2000, in response to a request from the RO for 
additional evidence in support of his claim, the veteran 
submitted duplicate copies of VA outpatient treatment records 
that had been previously considered by the RO.  The veteran 
also provided VA with copies of a photograph from the August 
6, 1965, edition of LIFE Magazine which appear to show the 
USS Oklahoma City participating in naval gunfire support off 
the coast of Vietnam.

In February 2000, the RO sent a request to USASCRUR for 
confirmation of the veteran's claimed stressor regarding 
sailing up the Saigon River and receiving sniper fire while 
on board the USS Oklahoma City.

In November 2000, USASCRUR responded with information 
concerning the veteran's claimed in-service stressors.  
Included with this response were copies of the 1964 ship's 
history from the USS Oklahoma City.  A review of this 
document indicates that the USS Oklahoma City left its 
homeport of Yokosuka, Japan, in August 1964 for a 25-day 
alert in the Gulf of Tonkin following the attacks of the 
North Vietnamese gunboats on the USS Turner Joy and the USS 
Maddox.  In June 1965, the USS Oklahoma City participated on 
two separate occasions in naval gunfire support missions off 
the coast of Vietnam.  In September 1965, the USS Oklahoma 
City also participated in "Operation Piranha," a large-
scale amphibious assault in South Vietnam.

A review of the records provided to VA by the Social Security 
Administration (SSA) in January 2001 indicates that the 
veteran's application for Supplemental Security Income was 
denied in October 1997.  The SSA concluded in its October 
1997 decision that the veteran did not have a "severe" 
depressive condition, he retained the residual functional 
capacity to perform at least medium work, and he was not 
under a "disability" as defined in pertinent SSA 
regulations.

In January 2001, the RO requested that USASCRUR investigate 
the veteran's claimed in-service stressors relating to his 
service aboard the USS Topeka.  USASCRUR responded that same 
month with additional information concerning the veteran's 
claimed in-service stressors.  USASCRUR provided the ship's 
histories for both the USS Topeka and the USS Oklahoma City 
and also provided copies of the deck logs for the periods of 
the Six Day War in June 1967 from both ships and the deck 
logs for November 1964 from the USS Oklahoma City.  In its 
response, USASCRUR noted that the USS Oklahoma City was in 
dry dock at the Hunter's Point Naval Shipyard, San Francisco, 
CA (hereinafter, "Hunter's Point"), between December 1966 
and July 1967, and the USS Topeka was located in the vicinity 
of California until August 1, 1967.  During the Six Day War, 
the USS Oklahoma City was moored at Hunter's Point and the 
USS Topeka was moored at the U.S. Naval Station in Long 
Beach, CA.  Finally, USASCRUR noted that a review of the deck 
logs from the USS Oklahoma City did not reveal that this ship 
had sailed up the Saigon River and had received sniper fire 
in November 1964.

On VA outpatient psychiatric evaluation accomplished at VAMC 
Las Vegas in November 2001, the veteran complained of 
flashbacks to bombing and shelling, nightmares, sudden 
awakening, intrusive recall, and difficulty with 
concentration and memory.  He also identified several 
additional claimed in-service stressors that allegedly had 
contributed to his PTSD.  The veteran stated that his ship 
had been bombed and shelled constantly while in Vietnam and 
he had seen a helicopter crash right next to him.  The 
veteran also reported experiencing flashbacks, nightmares, 
panic attacks, and intense guilt after returning from 
Vietnam, drinking heavily to suppress his memories of service 
in Vietnam, experiencing blackouts, engaging in self-
injurious behaviors, suicide attempts, and withdrawing from 
others.  Physical examination of the veteran revealed that 
his thought process was somewhat rambling, without frank 
tangentiality, and he had a blunted affect, a mildly 
depressed mood, no auditory or visual hallucinations or other 
evidence of psychosis, no homicidal ideation, and a low 
suicide risk.  The examiner's assessment was that the veteran 
met the diagnostic criteria for PTSD, based on his reported 
symptoms, and the diagnoses included PTSD, prolonged.

In February 2002, the veteran submitted to the RO copies of 
VA outpatient treatment records from VAMC Las Vegas.  A 
review of these records indicates that they are duplicates of 
records previously considered by the RO (and discussed 
above).  

In a VA outpatient psychiatric interview accomplished at VAMC 
Las Vegas in September 2002, the veteran reported that his 
stressful in-service experiences related to his service 
aboard a battleship in the Gulf of Tonkin.  The examiner 
noted that the veteran was significantly talkative initially 
during the interview, and he was mildly disheveled, hard to 
interrupt, and had some eccentric mannerisms and flight of 
ideas occasionally.  The veteran also did not seem to have 
paranoid or grandiose delusions.  The diagnoses again 
included PTSD.

In a statement received at the RO in February 2003, the 
veteran stated that he had been issued a confidential 
clearance during service because his work had been secret and 
his ship's movements also had been secret.  He also stated 
that he would not have received combat pay if he had not been 
in combat.  The veteran also provided duplicate copies of 
outpatient VA treatment records previously considered by the 
RO (and outlined above).

At an outpatient psychotherapy visit accomplished at VAMC Las 
Vegas in April 2003, the veteran stated that the pictures of 
the USS Oklahoma City from LIFE Magazine that he had 
previously provided to VA (as noted above) proved that he had 
been in combat and had been in danger during service in 
Vietnam.  The veteran also reported that he had been "on 
river boats in-country [i.e., in Vietnam] but has no 
definitive proof of this but his word."  

In a statement received at the Board in June 2003, the 
veteran repeated his previous assertion that he was entitled 
to service connection for PTSD.  The veteran also provided 
duplicate copies of a photograph from the August 6, 1965 
edition of LIFE Magazine which appear to show the USS 
Oklahoma City participating in naval gunfire support off the 
coast of Vietnam.

In an Appellant's Brief submitted to the Board in July 2003, 
the veteran's service representative addressed the former and 
revised 38 C.F.R. § 3.304(f) as it pertained to claims of 
entitlement to service connection for PTSD.  The service 
representative concluded that the veteran was entitled to 
claim service connection for PTSD.

Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran's currently diagnosed PTSD 
is related to several claimed in-service stressors.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2002).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Taking into account all of the evidence listed above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The medical evidence simply does not establish a link 
between the veteran's currently diagnosed PTSD and any 
claimed in-service stressors.  At the outset, the Board 
concedes that the veteran has been diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2002).  However, none 
of the examiners who diagnosed the veteran with PTSD related 
this condition to the veteran's service or to any of his 
claimed in-service stressors.  In this regard, it is noted 
that the VA examiner concluded in December 1998 that the 
veteran's reported history of being unable to hold a job and 
working only intermittently was "typical of Vietnam veterans 
with severe PTSD."  However, this examiner did not provide 
any link using medical evidence between the veteran's PTSD 
symptoms and his claimed in-service stressors.  

The Board also finds that the objective evidence of record 
does not establish that the veteran engaged in combat with 
the enemy such that his lay testimony alone establishes that 
his claimed in-service stressors occurred.  In this regard, 
the Board notes that, under 38 U.S.C.A. § 1154(b) (2002), the 
phrase "engaged in combat with the enemy" requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit.  The United 
States Court of Veterans Appeals (hereinafter, the "Court") 
has held that a veteran's engagement in combat may be 
established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  There is simply no objective evidence in the 
record of this claim that the veteran engaged in combat with 
the enemy as that phrase is understood in 38 U.S.C.A. 
§ 1154(b) (2002) and as it has been interpreted by the Court.  
There is no evidence that the veteran was awarded any combat-
related citations, based on a review of his DD-214 and other 
service personnel records associated with this claim.  
Although the Board notes that the veteran was assigned to the 
USS Oklahoma City at the time that it was involved in 
"Operation Piranha," as noted in VAOGCPREC 12-99 (Oct. 18, 
1999), the fact that a veteran participated in a particular 
operation does not establish in and of itself that the 
veteran engaged in combat.  Accordingly, the Board concludes 
that the veteran did not engage in combat with the enemy and 
that his lay testimony-alone-is insufficient to establish 
the occurrence of any of his claimed in-service stressors.

Further, there is no credible supporting evidence beyond the 
veteran's unreliable lay testimony that the claimed in-
service stressors occurred.  In fact, the evidence provided 
by USASCRUR indicates that the veteran's claimed in-service 
stressors relating to his participation in operations during 
the Six Day War in June 1967 could not have occurred, as both 
of the ships on which the veteran served were in dry dock 
several thousand miles from the area of operations involved 
in this conflict at the time of the claimed in-service 
stressors.  Specifically, a review of the records provided by 
USASCUR indicates that the USS Topeka was not deployed to the 
Mediterranean Sea until August 1, 1967, several weeks after 
the Six Day War had ended.  The deck logs from the USS Topeka 
also do not demonstrate that any combat occurred during this 
deployment.  Similarly, a review of the deck logs from the 
USS Oklahoma City does not show that this ship sailed up the 
Saigon River and came under sniper fire at any time during 
November 1964.  Finally, there was no evidence in the 
information provided by USASCRUR indicating that there had 
been any problems in missile testing while the veteran was 
assigned to either the USS Oklahoma City or the USS Topeka.  
In fact, a review of the available records indicated that two 
missiles were fired from the USS Topeka during its deployment 
to the Mediterranean that began in August 1967 and that both 
missile tests were successful.  The Board notes that the 
examiners who diagnosed the veteran with PTSD relied on his 
inherently incredible statements concerning alleged in-
service stressors that could not be verified independently by 
USASCRUR, thereby indicating that they had no actual 
knowledge of the veteran's claimed in-service stressors.  
Therefore, even assuming that the veteran's PTSD had been 
related to his unverifiable in-service stressors (which it 
was not), any medical opinions regarding when and what 
actions or sequence of events contributed to the veteran's 
PTSD were outside the scope of competence possessed by each 
of the examiners who diagnosed PTSD after taking the 
veteran's subjective military history.  Cf. King v. Brown, 5 
Vet. App. 19, 21 (1993) (credibility of a statement may not 
be presumed when the fact asserted is beyond the competence 
of the person making the assertion).  Accordingly, such 
evidence cannot serve as a basis for granting the veteran's 
claim of entitlement to service connection for PTSD.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  There is no medical evidence establishing a link 
between the veteran's currently diagnosed PTSD and any 
claimed in-service stressor.  There also is no credible 
supporting evidence that any of the veteran's claimed in-
service stressors occurred.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  The appeal is denied.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

